Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/19/2022 has been entered.  


Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.   
	Claim 1 is directed towards a system, thus meeting the Step 1 eligibility criterion. The claim does recite the abstract concept of a commercial interaction – i.e. sales activities or behaviors/business relations, wherein a commercial interaction represents a method of organizing human activity, and has been identified as an abstract idea by the 2019 PEG. Some of the relevant claimed limitations include: 
based on a transaction request from a sending client, establish network communications with an originating exchange and a destination exchange, wherein the request comprises a request to transfer a value amount in an originating value medium to a receiving client in a destination value medium; transmit and receive communications asynchronously with the originating exchange and the destination exchange by: to receive and filter communications from the originating exchange, publishing messages from the originating exchange to an event feed, filtering out errant messages from the originating exchange that cause failed transactions; receive and filter communications from the destination exchange, publishing messages from the destination exchange to the event feed, and filtering out errant messages from the destination exchange that cause failed transactions; execute exchange management logic to perform polling on the event feed to monitor the event feed and communicate with the originating and destination exchanges based at least in part on the messages published to the event feed; execute an exchange transaction to convert the value amount in the originating value medium to the digital currency at the originating exchange, convert the value amount in the digital currency to the destination value medium at the destination exchange, transfer the value amount in the destination value medium to a digital wallet of the receiving client at the destination exchange, and record the exchange transaction on a decentralized ledger of the cross-medium transaction service. The claim also recites the abstract concept of a mathematical concept – i.e. mathematical calculations/relationships, which has been identified as an abstract idea by the 2019 PEG: execute an exchange transaction to convert the value amount in the originating value medium to the digital currency at the originating exchange, convert the value amount in the digital currency to the destination value medium at the destination exchange.
This judicial exception is not integrated into a practical application.  Claim 1 includes the additional elements of a network communication interface/network(s)/computing systems/processor(s)/memory, account adapters, and transmitting/receiving data asynchronously. This judicial exception is not integrated into a practical application because the network communication interface/network(s)/computing systems/processor(s)/memory/account adapters represent generic computing elements; transmitting and receive data asynchronously does no more than apply or link the use of the judicial exception to a particular technological environment/field of use. The claim is directed to an abstract idea.
Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception, because, as noted above, the network communication interface/network(s)/computing systems/processor(s)/memory/account adapters represent generic computing elements that perform the respective claimed limitations; they are recited at a high level of generality. Generic computers performing generic functions, do not amount to significantly more than the abstract idea.  Transmitting and receive data asynchronously does no more than apply or link the use of the judicial exception to a particular technological environment/field of use. The additional elements, alone, or in combination, do not improve the functioning of the computing device or another technology/technical field, nor do they apply or use the judicial exception in some other meaningful way beyond generally linking its use to a particular technological environment. Therefore, Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as combination do not amount to significantly more than the abstract idea. Therefore, Claim 1 does not amount to significantly more than the abstract idea itself.  The claim is not patent eligible.  
Independent claims 9 and 17 are directed to a computer readable medium and method, 
respectively, for performing the method of claim 1, thus meeting the Step 1 eligibility criterion. The claims do recite the same abstract idea as Claim 1. Claims 9, 17 perform the method of claim 1 using only generic components of a networked computer system. Therefore, claims 9 and 17 are directed to an abstract idea without significantly more for the reasons given in the discussion of claim 1.
Dependent claims 2-8, 10-16, 18-20 further narrow the abstract idea of the independent claims. Therefore, dependent claims 2-8, 10-16, 18-20 are directed to an abstract idea without significantly more for the reasons given in the discussion of claim 1.



 The prior art of record does not teach neither singly nor in combination the limitations of claims 1-20.


Response to Arguments
	The Applicant’s arguments have been fully considered. Applicant argues with substance:

				Claim 1 : features amount to significantly more than a judicial exception
	Examiner respectfully disagrees. Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception, because, as noted above, the network communication interface/network(s)/computing systems/processor(s)/memory/account adapters represent generic computing elements that perform the respective claimed limitations; they are recited at a high level of generality. Generic computers performing generic functions, do not amount to significantly more than the abstract idea.  Transmitting and receive data asynchronously does no more than apply or link the use of the judicial exception to a particular technological environment/field of use. The additional elements, alone, or in combination, do not improve the functioning of the computing device or another technology/technical field, nor do they apply or use the judicial exception in some other meaningful way beyond generally linking its use to a particular technological environment. Therefore, Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as combination do not amount to significantly more than the abstract idea. Therefore, Claim 1 does not amount to significantly more than the abstract idea itself.  The claim is not patent eligible.  

				The polling on the event feed is decoupled from the communications with the computing systems of the originating/destination exchanges, thereby preventing errant messages from these exchanges from causing a failed transaction. This decoupling is further embodied by the execution of the exchange account adapters for each exchange computing system, which enables the polling on the event feed to be decoupled from the communications.
	Examiner notes that the instant claims do not include any reference to decoupling of the polling on the event feed.  The Claim 1 limitations that are implemented by the adapters: i.e. receiving and filtering communications from the originating exchange, publishing messages from the originating exchange to an event feed, and filtering out errant messages from the originating exchange that cause failed transactions; receiving and filtering communications from the destination exchange, publishing messages from the destination exchange to the event feed, and filtering out errant messages from the destination exchange that cause failed transactions do recite an abstract idea, as noted in the Office Action above. The first exchange account adapter and the second exchange account adapter that are used to implement the claimed limitations above represent generic computing elements; they do not, alone or in combination with the other additional elements, integrate the judicial exception into a practical application, nor do they represent significantly more than the abstract idea itself.



				Applicant points to the Spec, para 68: these features solve a technical problem experienced in cross-medium transactions , where “nonce collisions and potential throttling may result at the exchange”, which can cause transaction failures.
	Paras 68-69 of the Applicant’s Spec. describe that an exchange account adapter for each account of each exchange can decouple polling from orders; since polling is performed as a separate task, errant responses from the exchanges will no longer require special handling or result in a failed transaction. Examiner notes that the described feature of decoupling polling from orders, feature which is described in paras 68-69 of the Spec., does not appear in the current version of Applicant’s claims.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexandru Cirnu whose telephone number is (571) 272-7775.  The examiner can normally be reached on 8:00 AM - 5:00 PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached on (571) 270-7537.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
 
/Alexandru Cirnu/
Primary Patent Examiner, Art Unit 3622
4/28/2022